DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Rejections
After final, filed 06/14/2021, with respect to Application 16/059,288 have been fully considered and are persuasive. Claims 1, 6 and 12 overcomes the rejections of record, therefore, the dependents claims relied on upon the independent claims are allowed. Applicant’s amendments have overcome 35 U.S.C. § 103 rejections raised in the previous action; therefore the 35 U.S.C. § 103 rejections are hereby withdrawn.
Allowable Subject Matter
Claims 1-3, 5-8, 10 and 12 allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the combination of Miersch-Wiemers, Gibson, Imani and Shiraishi teaches on the limitations where a cruise control system for a mild hybrid electric vehicle, the cruise control system comprising: 
	a controller; 
	a mild hybrid starter & generator (MHSG) connected to the controller and starting an engine or generated by an output of the engine; 
	a user interface device connected to the controller and executing an interface with a user; and 
	a vehicle speed detecting device connected to the controller and detecting a speed of the mild hybrid electric vehicle, 

	However, neither the combination of Kim and Rama Miersch-Wiemers, Gibson, Imani and Shiraishi, nor individually or dependently on other prior art, or rendered obvious a vehicle control system a cruise control system for a mild hybrid electric vehicle, the cruise control system:
	wherein the controller is configured for realizing immediate decreasing of the speed of the mild hybrid electric vehicle while the MHSG outputs the regenerative braking torque in a state that an auto cruise function of the mild hybrid electric vehicle is enabled.
	Regarding claim 6, (Currently amended) the combination of Miersch-Wiemers, Gibson, Imani and Shiraishi teaches on the limitations where a cruise control method of a mild hybrid electric vehicle, the cruise control method comprising: 
	determining, by a controller, whether a cruise mode is operated according to an output signal of a user interface device; 

	determining, by the controller, a compensation torque depending on a difference of a target speed and a current speed of the mild hybrid electric vehicle according to the vehicle speed DB1/ 122248583.13 of 4PATENTApplication No. 16/059,288Attorney Docket No. 060944-6994-USincreasing signal; 
	controlling by the controller, an operation of a mild hybrid starter & generator (MHSG) to output a determined compensation torque; 
	determining, by the controller, whether a vehicle speed decreasing signal is output from the user interface device; 
	determining, by the controller, a regenerative braking torque depending on a difference of the target speed determined according to the vehicle speed decreasing signal received from the user interface device executing an interface with a user, and the current speed of the mild hybrid electric vehicle; and 
	controlling, by the controller, the operation of the MHSG to output a determined regenerative braking torque and after controlling the operation of the MHSG to output the determined regenerative braking torque, controlling of an operation of an engine by supplying an amount of fuel determined according to the regenerative braking torque, to the engine.
	However, neither the combination of Miersch-Wiemers, Gibson, Imani and Shiraishi, nor individually or dependently on other prior art, or rendered obvious where a cruise control method of a mild hybrid electric vehicle, the cruise control method:
	wherein the controller is configured for realizing immediate decreasing of a speed of the mild hybrid electric vehicle while the MHSG outputs the regenerative braking torque in a state that an auto cruise function of the mild hybrid electric vehicle is enabled.
Regarding claim 12, (Currently amended) the combination of Miersch-Wiemers, Gibson, Imani and Shiraishi teaches on the limitations where a cruise control method for a mild hybrid electric vehicle, the cruise control method comprising: 
	determining, by a controller, whether a cruise mode is operated according to an output signal of a user interface device; 
	determining, by the controller, whether a vehicle speed increasing signal is output from the user interface device; 
	determining, by the controller, a compensation torque depending on a difference of a target speed and a current speed of the mild hybrid electric vehicle according to the vehicle speed increasing signal; 
	determining, by the controller, whether a vehicle speed decreasing signal is output from the user interface device; 
	determining, by the controller, a regenerative braking torque depending on the difference of the target speed determined according to the vehicle speed decreasing signal received from the user interface device executing an interface with a user, and the current speed of the mild hybrid electric vehicle; and 
	controlling, by the controller, an operation of a mild hybrid starter & generator (MHSG) to output a determined compensation torque or a determined regenerative braking torque and after controlling the operation of the MHSG to output the determined regenerative braking torque, controlling of an operation of an engine by supplying an amount of fuel determined according to the regenerative braking torque, to the engine.

	wherein the controller is configured for realizing immediate increasing of a speed of the mild hybrid electric vehicle while the MHSG outputs the determined compensation torque in a DB1/ 122248583.15 of 6PATENTApplication No. 16/059,288 Attorney Docket No. 060944-6994-USstate that an auto cruise function of the mild hybrid electric vehicle is enabled and for realizing immediate decreasing of the speed of the mild hybrid electric vehicle while the MHSG outputs the regenerative braking torque in the state that the auto cruise function of the mild hybrid electric vehicle is enabled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664